Citation Nr: 0317825	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an increased evaluation for post-operative 
intervertebral disc, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to February 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia, 
Regional Office (RO).


REMAND

The Board finds that further medical evaluation is warranted.  
Although the veteran underwent an examination for VA purposes 
in June 2000, the medical evidence of record shows he 
sustained additional injury to back six months earlier in 
January 2000.  At the time he was hospitalized for 8 days.  
He was treated conservatively with medication and physical 
therapy.  He was subsequently followed by a chiropractor and 
continued physical therapy treatment.  

An entry dated May 2000 shows the veteran had been unable to 
return to work due to continuing difficulties with his low 
back.  The examiner also noted the veteran had many other 
health issues that complicated his recovery, among them heart 
ailments and vascular problems.  

Since it appears that at the time of his June 2000 VA 
examination the veteran was still in the recovery phase from 
his recent back injury, further examination is necessary.  
The examination should include a review of the veteran's 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in June 2000.  

It is noted that the rating criteria under Diagnostic Code 
5293 have been amended during the course of this appeal.  
While the new criteria have been provided to the appellant, 
additional examination is needed to ascertain which nerve, if 
any, is related to the service connected pathology as it may 
now be the subject of a separate evaluation.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the case is therefore REMANDED for the following 
development:

1.  The RO should contact the veteran for 
information concerning any treatment of 
his service connected back disorder.  If 
there are records, the RO should attempt 
to obtain any additional VA or private 
treatment records pertaining to the 
veteran's service-connected lumbar spine 
disability since 2001.  These records 
should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folders.  The veteran's assistance 
should be requested as needed in 
obtaining these records.  Complete copies 
of all records should be associated with 
the claims folder.  It should also be 
made clear which parties will obtain 
which evidence.  See Quartuccio, supra.

2.  Please arrange for the veteran should 
to undergo an appropriate examination(s) 
to determine the nature and severity of 
his lumbar spine disability.  The 
examination(s) will need to include 
orthopedic and neurological findings as 
detailed below.  The examination(s) 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner(s) should 
review the results of any testing prior 
to completion of the report.  The 
examiner(s) should list all the 
manifestations of the service-connected 
back disorder separate from those of any 
other non-service-connected disorder.

The examiner(s) should include thorough 
orthopedic examination findings of the 
lumbar spine and provide a diagnosis of 
any pathology found.  In examining the 
back the examiner(s) should indicate the 
range of motion of the lumbar spine, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for that segment of the 
spine.  The examiner(s) should set forth 
the extent of any functional loss present 
in the veteran's low back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner(s) should also describe the 
level of pain experienced by the veteran 
and state whether any pain claimed by his 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  

The examiner(s) should express an opinion 
as to whether the service-connected 
lumbar spine disability is manifested by 
or has resulted in neurological 
impairment.  The examiner(s) should 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
examiner(s) discuss the total duration of 
any incapacitating episodes over the past 
12 months (i.e. acute signs and symptoms 
due to intervertebral disc syndrome that 
require bedrest prescribed by a physician 
and treatment by a physician.)  Also a 
clear description of chronic orthopedic 
and neurological manifestations, i.e., 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly or nearly so, should 
be included.  All conclusions and 
opinions must be supported by complete 
rationale.  If a neurologic examination 
is needed in order to make this 
determination, that examination, 
including any relevant diagnostic 
testing, should be conducted.  

The examiner(s) should also express an 
opinion pertaining to the overall degree 
of physical disability resulting from the 
veteran's service-connected lumbar spine 
disability without regard to any 
coexisting nonservice-connected 
disorders.

3.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  The RO's review should 
include consideration of both the old and 
new criteria for rating intervertebral 
disc syndrome, particularly the new 
criteria that became effective on 
September 23, 2002, including 38 C.F.R. § 
4.86(b) (2002).  

If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and his representative an appropriate 
SSOC (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




